Citation Nr: 1241153	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-27 366A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder, bronchitis, and emphysema.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that a remand is necessary to allow for further development of the claims, including obtaining outstanding VA treatment records and scheduling a VA examination.  Additional financial information from the Veteran should also be requested before further adjudication of his pension claim.  

With regard to the VA treatment records, the claims file includes records from the VA medical center (VAMC) in Augusta dated in February 1997, the VAMC in New Orleans dated in May 2000, the VAMC in Charleston dated from November 2008 to June 2009, and the VAMC in Columbia from November 2007 to February 2008, May 2009, and November 2009 to May 2010.  There are also private treatment records dated in June 1989, June 2000, and February 2007.  The Veteran identified records from the New Orleans VAMC for the years 1991 and 1992, but a negative response was received from that facility as to their availability.  However, at his October 2011 hearing, the Veteran testified to having received VA treatment for his back beginning in the 1980s at the New Orleans VAMC and/or Salisbury VAMC.  He also asserted that he began seeking treatment at the Columbia VAMC in the 1990s.  Such records have not been requested.  Moreover, from the dates of the VA treatment records in the claims file, it appears that there may be VA treatment notes available that are outstanding.  Thus, all VA treatment records from the New Orleans VAMC and Salisbury VAMC dated from 1980 to 1990 and from the Columbia VAMC and Charlotte VAMC dated prior to November 2007, from February 2008 to November 2008, from June 2009 to November 2009, and from May 2010 onward should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board observes that the Veteran was afforded a VA examination in July 2008, but that the examiner did not have access to the claims file and did not offer opinions as to the etiology of the Veteran's claimed disorders.  Therefore, the examination is not adequate for rating purposes, and another examination must be scheduled that addresses the etiology of the Veteran's respiratory and low back disorders and hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, as for the Veteran's pension claim, the record reflects that the Veteran was awarded disability benefits from the Social Security Administration beginning in February 2008.  He asserts that he stopped working in October 2007 when he was laid off, which was documented by the July 2008 VA examiner.  However, VA treatment records dated in October 2009 state that the Veteran was working for a construction company at that time.  In March 2010, the Veteran was asked to complete a VA Form 21-0516-1, Improved Pension Eligibility Verification Report.  A response from the Veteran is not of record.  Thus, while the appeal is in remand status to allow for the acquisition of additional medical evidence, the Veteran should again be asked to complete this form, as well as to provide any other relevant evidence in support of his claim for nonservice-connected pension.  

Accordingly, the case is REMANDED for the following action:
1. Request all VA treatment records from the New Orleans VAMC and Salisbury VAMC dated prior to 1991 and from the Columbia VAMC and Charlotte VAMC dated prior to November 2007, from February 2008 to November 2008, from June 2009 to November 2009, and from May 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Request again that the Veteran complete a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, as well as to provide any other relevant evidence in support of his claim for nonservice-connected pension.  All attempts to secure this evidence must be documented in the claims file by the RO.

3. The Veteran must be afforded an appropriate VA examination to determine whether any respiratory disorder is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's written statements and testimony as to the history of his respiratory symptoms, the examiner must opine as to whether any respiratory disorder currently diagnosed in the record is causally or etiologically a result of the Veteran's military service, to include any claimed asbestos exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must state whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

4. The Veteran must be afforded an appropriate VA examination to determine whether his hypertension is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must opine as to the diagnosed hypertension is causally or etiologically a result of the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must state whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

5. The Veteran must be afforded an appropriate VA examination to determine whether any low back disorder is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must opine as to whether any low back disorder currently diagnosed in the record is causally or etiologically a result of the Veteran's military service, to include the back complaints noted in service treatment records.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must state whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

6. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Any examination report or medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
8. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


